Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 10/22/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10441353 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, for a tissue resecting device, comprising: an outer sleeve having a tissue-receiving window opening into a lumen of the outer sleeve proximal of a distal end of the outer sleeve; a distal body formed of a dielectric material attached to the outer sleeve, the distal body forming at least a portion of a distal edge of the tissue-receiving window; and an axially reciprocating inner sleeve disposed within the lumen of the outer sleeve, the inner sleeve having a lumen and a tissue-resecting distal end, the inner sleeve being configured to move longitudinally across the tissue-receiving window between an open window position and a closed window position has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 1.
Regarding independent claim 10, for a tissue resecting device comprising specifically the outer sleeve includes a closed distal tip and a proximally-extending .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792